 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JEROME A. CLAY,                                   No. 2:17-cv-0749-KJM-KJN PS
12
                         Plaintiff,
13                                                      PRETRIAL SCHEDULING ORDER
             v.
14
      AT&T UMBRELLA BENEFIT PLAN
15    NO. 3,
16

17                       Defendant.
18

19          READ THIS ORDER CAREFULLY. IT CONTAINS IMPORTANT DATES THAT

20   THE COURT WILL STRICTLY ENFORCE AND WITH WHICH ALL COUNSEL AND

21   PARTIES, INCLUDING PRO SE PARTIES, MUST COMPLY. FAILURE TO COMPLY

22   WITH THE TERMS OF THIS ORDER MAY RESULT IN THE IMPOSITION OF

23   MONETARY AND ALL OTHER APPROPRIATE SANCTIONS, INCLUDING DISMISSAL

24   OR AN ORDER OF JUDGMENT.

25           On February 7, 2019, the court conducted a status (pretrial scheduling) conference in this

26   matter. Plaintiff Jerome Clay appeared, representing himself, and attorney Daniel Combs

27   appeared telephonically on behalf of defendant AT&T Umbrella Benefit Plan No. 3. After

28   considering the parties’ joint status report (ECF No. 65) and the parties’ representations at the
                                                        1
 1   status conference, the court issues the following pretrial scheduling order.

 2   NATURE OF THE CASE

 3          This is an action under the Employee Retirement Income Security Act of 1974 (“ERISA”)

 4   in which plaintiff asserts that the claims administrator improperly denied plaintiff’s claim for

 5   short-term disability benefits.

 6          Defendant denies liability.

 7   SERVICE OF PROCESS

 8          Defendant answered plaintiff’s third amended complaint. Thus, no further service is

 9   permitted except with leave of court, good cause having been shown.

10   JOINDER OF PARTIES/AMENDMENT OF PLEADINGS

11          No further joinder of parties or amendments to pleadings will be permitted except with

12   leave of court, good cause having been shown.

13   JURISDICTION/VENUE

14          Jurisdiction and venue are undisputed, and are hereby found to be proper.

15   INITIAL DISCLOSURES

16          This action is exempt from initial disclosure as an “action for review on an administrative

17   record.” See Fed. R. Civ. P. 26(a)(1)(B)(i).

18   LAW AND MOTION

19          The parties agree that the case should be resolved through cross motions for summary

20   judgment. Dispositive cross motions for summary judgment shall be filed by June 28, 2019; any
21   oppositions to those motions are due July 26, 2019; and any reply briefs are due August 16,

22   2019. A hearing on the cross motions for summary judgment is set for September 12, 2019, at

23   10:00 a.m., in Courtroom No. 25 before Judge Newman.

24   DISCOVERY

25           Generally, discovery is disfavored in ERISA actions. See Abatie v. Alta Health & Life

26   Ins. Co., 458 F.3d 955, 970 (9th Cir. 2006) (stating that “in general, a district court may review
27   only the administrative record when considering whether the plan administrator abused its

28   discretion”). However, the district court “may, in its discretion, consider evidence outside the
                                                        2
 1   administrative record to decide the nature, extent, and effect on the decision-making process of

 2   any conflict of interest; the decision on the merits, though, must rest on the administrative record

 3   once the conflict (if any) has been established, by extrinsic evidence or otherwise.” Id.

 4          Therefore, no general discovery is authorized. To the extent that plaintiff wishes to

 5   conduct any limited discovery with respect to a claimed conflict of interest, plaintiff shall file an

 6   appropriate motion requesting such discovery in accordance with Local Rule 251. Such a motion

 7   shall be filed no later than April 15, 2019, and shall specify the exact discovery request(s) that

 8   plaintiff intends to propound on defendant. Before filing such a motion, plaintiff shall first meet

 9   and confer with defendant in voice-to-voice dialogue to see whether an appropriate stipulation

10   can be reached. To assist the parties in that regard, the court also strongly encourages the use of

11   informal telephonic discovery conferences with the court. The procedures and conditions for

12   requesting and conducting such an informal telephonic discovery conference are outlined in

13   Judge Newman’s “Order re Informal Telephonic Conferences re Discovery Disputes,” posted on

14   the court’s website at http://www.caed.uscourts.gov/caednew/index.cfm/judges/all-judges/5046/.

15   SETTLEMENT CONFERENCE

16          Defendant does not believe that a settlement conference or other alternative dispute

17   resolution mechanism would be fruitful. If that determination changes at any point, the parties

18   may file a joint stipulation to request a settlement conference. If the parties request the

19   undersigned to conduct the settlement conference, the stipulation shall be accompanied by an

20   appropriate waiver of any disqualification by virtue of the undersigned acting as both the assigned
21   magistrate judge and the settlement judge.

22   MISCELLANEOUS PROVISIONS

23          The parties are reminded that pursuant to Federal Rule of Civil Procedure 16(b)(4), this

24   order shall not be modified except by leave of court upon a showing of “good cause.” See

25   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604 (9th Cir. 1992). Mere agreement by the

26   parties pursuant to a stipulation does not constitute good cause. Nor does the unavailability of
27   witnesses or counsel, except in extraordinary circumstances, constitute good cause.

28   ////
                                                        3
 1         IT IS SO ORDERED.

 2   Dated: February 8, 2019

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                               4
